By the Court.
The question is: Is it necessary, in the trial of an indictment for pocket-picking, that the jury, upon conviction, ascertain and declare in the verdict, the value of the property taken ?
We answer the question in the negative. The crime involves stealing, but it is not primarily an offense against property, but an offense against the person, and is so classified in our statutes. The punishment is not made to depend upon the amount taken, but is confinement in the penitentiary from one to five years, irrespective of the amount. The section providing for the offense is found in chapter 3, of title 1, of the penal subdivision of the statutes. This chapter is entitled “Crimes against the Person,” and includes murder, rape, robbery, and the like, while larceny is provided for in chapter 4, under the sub-title of “Offenses against Property,” which embraces, also, arson, burglary, horse-stealing, and the like. These titles are part of the statutes, and are to be considered in arriving at the intent of the legislature. Had that body intended to require a finding by the jury as to the value of the property taken by a pick-pocket, it would not have limited that requirement, as is done in section 7315, Revised Statutes, to offenses “against property by.larceny, ” but would, in apt language, have embraced also offenses against the person where larceny is involved.

Judgment affirmed.